 
 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) made and entered into as of
October 1, 2014 (the “Closing Date”), among AMK WELDING, INC., a Delaware
corporation (the “Company”), DYNAMIC MATERIALS CORPORATION, a Delaware
corporation (“Parent”), and AIR INDUSTRIES GROUP, a Nevada corporation (the
“Purchaser”).
 
Preliminary Statement
 
The Company is engaged in the business of providing specialized welding and
machining services principally to a power turbine manufacturer and to commercial
and military aircraft engine manufacturers (the “Business”).
 
Parent owns all of the outstanding shares of the capital stock of the Company
(the “Purchased Shares”).
 
The Parent desires to sell, assign and deliver to Purchaser, and Purchaser
desires to purchase and acquire from the Parent, the Purchased Shares, on the
terms and subject to the conditions set forth in this Agreement.
 
In consideration of the mutual representations, warranties, covenants and
agreements contained in this Agreement, and for good and valuable consideration,
the receipt and sufficiency of which are acknowledged, the parties agree as
follows:
 
ARTICLE 1
PURCHASE AND SALE OF THE PURCHASED SHARES
 
1.1           Purchase and Sale of the Purchased Shares.
 
(a)           On the terms and subject to the conditions of this Agreement, on
the Closing Date (as defined in Section 2.1) the Parent shall sell, assign and
deliver to Purchaser or its assignee, and Purchaser shall purchase and acquire
from the Parent, all of the right, title and interest of the Parent in and to
the Purchased Shares, free and clear of all Liens.
 
(b)           The Company shall have no liabilities as of the Closing other than
the following liabilities (collectively, the “Permitted Liabilities”):  (i)
those liabilities used in the computation of the Adjusted Working Capital on or
prior to the Closing and in the computation of the Actual Adjusted Working
Capital, and (ii) liabilities and obligations arising under or relating to any
of the Contracts set forth in Schedule 3.13(a), other than (A) any liability
relating to work performed prior to the close of business on the Closing Date,
or (B) any liability to any banks or other institutional lenders to the
Company.  Parent shall cause all Liabilities of the Company other than the
Permitted Liabilities to have been discharged or otherwise satisfied in full.
 
 
 

--------------------------------------------------------------------------------

 
 
1.2           Purchase Price Adjustments; Allocation.
 
(a)           In consideration of the sale, assignment and delivery of the
Purchased Shares as contemplated herein, Purchaser shall pay the Parent as
provided herein and the Parent shall accept a purchase price of Six Million
Seven Hundred Fifty Thousand Dollars ($6,750,000.00, the “Purchase Price”) as
adjusted in accordance with Section 1.2(b) and (d).
 
(b)           The Purchase Price shall be subject to adjustment as follows:
 
(i)           The Purchase Price shall be increased to the extent the Actual
Adjusted Working Capital of the Company as of the Estimate Determination Date is
more than $891,000 (the “Working Capital Surplus Amount”).
 
(ii)           The Purchase Price shall be decreased to the extent the Actual
Adjusted Working Capital of the Company as of the Estimate Determination Date is
less than $891,000 (the “Working Capital Deficit Amount”).
 
(c)           For purposes of this Agreement, the term “Adjusted Working
Capital” of the Company shall be deemed to be equal to the sum of the cash,
accounts receivable, other receivables, inventories (raw materials, supplies and
work-in-process), deposits, and prepaid expenses minus the sum of the accounts
payable, other accrued expenses, accrued employee compensation and benefits and
customer advances.  For purposes hereof, August 31, 2014 (the “Estimate
Determination Date”) is the date the parties will use for estimating the
adjustments pursuant to this Section 1.2.
 
(d)           In addition to the adjustment of the Purchase Price as provided in
Section 1.2(b), the Purchase Price shall be increased by an amount equal to the
excess of the income taxes payable by the Parent as a result of the 338(h)(10)
election contemplated hereby in excess of the income taxes that would have been
paid by the Company had this transaction been structured as a sale of assets by
the Company, up to a maximum amount of $50,000.
 
(e)           The Purchase Price as so adjusted is hereinafter referred to as
the “Adjusted Purchase Price.”
 
(f)           The Adjusted Purchase Price shall be allocated to the Purchased
Shares and the covenant not to compete set forth in Section 6.2 consistent with
the preliminary allocation provided on Schedule 1.2(f) attached hereto. The
Company and Purchaser shall each file with the Internal Revenue Service an Asset
Allocation Statement on Form 8883 consistent with such agreed allocation.
 
1.3           Determination of Adjusted Purchase Price.
 
(a)           The Parent has prepared and delivered to Purchaser a reasonable
good faith estimate of the Adjusted Working Capital of the Company as of the
Estimate Determination Date (the “Estimated Adjusted Working Capital”).  The
Parent provided Purchaser access to such back up data related to the preparation
of the Estimated Adjusted Working Capital as Purchaser reasonably requested and
Purchaser agreed to compute the Estimated Purchase Price on the basis of the
Estimated Adjusted Working Capital.  Upon receipt of the Estimated Adjusted
Working Capital, the parties then determined whether there is a Working Capital
Surplus Amount or Working Capital Deficit Amount and the “Estimated Purchase
Price,” based upon the Estimated Adjusted Working Capital.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Not later than thirty (30) days following the Closing Date,
Purchaser, with the full cooperation of the Parent, shall prepare a statement of
the Company’s Adjusted Working Capital Amount (the “Closing Statement”) as at
the Closing Date (the “Actual Adjusted Working Capital”) and deliver the Closing
Statement to the Parent, together with a certificate of Purchaser’s principal
financial and accounting officer specifying the Adjusted Purchase Price.  The
Closing Statement shall be prepared on a basis consistent with the Books and
Records of the Company and the methodology used in preparing the Cut-Off Balance
Sheet.
 
(c)           The Parent shall have fifteen (15) days from the date of receipt
of the Closing Statement to review the Closing Statement and the Adjusted
Purchase Price reflected thereon.  If the Parent does not agree with the Closing
Statement, the Parent, within such fifteen (15) day period, shall deliver a
written objection to Purchaser that shall specify in reasonable detail the basis
for the objection and a computation of the Adjusted Purchase Price asserted by
the Parent (the “Objection”).  Upon Purchaser’s receipt of the Objection,
Purchaser and the Parent shall negotiate in good faith to resolve the Objection,
but if the Objection cannot be resolved by negotiation within thirty (30) days
after Purchaser’s receipt of the Objection, Purchaser and the Parent shall
submit any disputed items included in the Objection, to a reputable certified
public accounting firm as to which Purchaser and the Parent have no reasonable
objection (the “Accounting Arbitrator”), who shall review the same, together
with the Closing Statement (together with any relevant accounting records, the
“Determination Materials”) and, based solely upon the Determination Materials,
determine the Adjusted Purchase Price and notify the parties in writing of its
determination of the Adjusted Purchase Price within thirty (30) days following
the receipt of the Determination Materials, which determination shall be final,
conclusive and binding on all parties. The date upon which the Adjusted Purchase
Price is determined is hereinafter referred to as the “Adjustment Date”.
 
(d)           The fees and expenses of the Accounting Arbitrator shall be shared
equally by the Parent and Purchaser.
 
ARTICLE 2
CLOSING
 
2.1           Time and Place of Closing.
 
The consummation of the purchase and sale contemplated by this Agreement (the
“Closing”) shall be held at the offices of the Company simultaneously with the
execution and delivery hereof.  The Closing shall be effective as of 12:01 AM
local time on the Closing Date.
 
 
3

--------------------------------------------------------------------------------

 
 
2.2           Transactions at the Closing.
 
(a)           At the Closing:
 
(i)           The Parent shall deliver to Purchaser certificates representing
the Purchased Shares, duly endorsed in blank or accompanied by duly executed
stock powers, and such other instruments of transfer requested by and reasonably
satisfactory to Purchaser and its counsel for consummation of the transactions
contemplated under this Agreement and as are necessary to vest in Purchaser,
title in and to the Purchased Shares, free and clear of any Lien or Liability,
other than restrictions imposed by federal or applicable state securities laws.
 
(ii)           The Parent shall deliver to Purchaser resignations of the
officers and directors of the Company effective as of the Closing Date.
 
(iii)           Purchaser shall deliver to the Parent a promissory note in the
principal amount of $2,500,000 (the “Note Amount”) from Purchaser and the
Company as co-makers in the form agreed by the parties and a mortgage securing
the obligations under such note with the Company’s real property located at 283
Sullivan Avenue, South Windsor, CT 06074.
 
(iv)           Purchaser shall deliver to the Parent an amount equal to (i) the
Estimated Purchase Price less (ii) the Note Amount by wire transfer in
immediately available funds to the Parent’s account as shall be directed by the
Parent at least three (3) Business Days prior to Closing.
 
(v)            The Company shall have obtained and delivered to Purchaser copies
of such Consents as are necessary to effectuate the transaction contemplated
hereby and so that the Company will have the ability to operate the Business in
substantially the manner conducted as of the date hereof.
 
(b)           Within five (5) Business Days of the determination of the Actual
Adjusted Working Capital, the Purchaser shall compute the Adjusted Purchase
Price.  If the Adjusted Purchase Price is less than the Estimated Purchase
Price, the Parent shall pay the deficit to Purchaser by wire transfer within two
(2) business days of the determination of the Actual Purchase Price and if the
Adjusted Purchase Price exceeds the Estimated Purchase Price, Purchaser shall
pay the excess to the Parent, by wire transfer, within two (2) business days of
the determination of the Actual Purchase Price.
 
2.3           Post-Closing Actions.
 
(a)           At the request of Purchaser, the Parent shall, at any time and
from time to time after the Closing Date, execute and deliver such other
instruments of transfer and conveyance and do all such further acts and things
as may be requested by Purchaser to confirm Purchaser’s ownership of the
Purchased Shares and to transfer, convey, assign and deliver to Purchaser, or to
vest in Purchaser good, valid and marketable title to the Purchased Shares, in
each case, free of any Liens and Liabilities.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           The Parent is permitted to keep copies of such financial,
accounting and tax records of the Company as it deems appropriate.  Purchaser
and the Company shall make available to the Parent such additional financial,
accounting and tax records for the period prior to the Closing Date as the
Parent shall reasonably request.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF
THE COMPANY AND PARENT
 
The Parent hereby represents and warrants to Purchaser as follows:
 
3.1           Organization and Qualification.
 
(a)           The Company and Parent are corporations duly organized, validly
existing and in good standing under the Laws of the State of Delaware.  The
Company is duly qualified and in good standing as a foreign corporation in each
of the jurisdictions set forth in Section 3.1(a)-1 of the Disclosure Letter,
which constitute all of the jurisdictions where such qualification is deemed
necessary by the Company.  The Company has furnished to Purchaser a complete and
correct copy of the Company’s certificate of incorporation and by-laws, each as
amended or restated, as in effect as of the Closing Date (the “Company Charter
Documents”).  The minute books, stock ledgers and stock transfer records of the
Company in the possession of the Company have been furnished by the Parent to
the Purchaser for review.  Except as set forth on Section 3.1(a)-2 of the
Disclosure Letter, such minute books contain the minutes of all meetings of the
shareholder and board of directors of the Company and copies of all actions
taken by consent of the shareholder and directors of the Company.  Except as set
forth in Section 3.1(a)-3 of the Disclosure Letter, all such meetings were duly
called and held, and a quorum was present and acting throughout each such
meeting, and all such consents were duly executed by all parties
thereto.  Except as set forth in Section 3.1(a)-4 of the Disclosure Letter, such
stock ledgers and stock transfer records reflect all issuances and registrations
of transfer of all shares of capital stock of the Company, and the certificates
representing all canceled shares of capital stock have been returned to the
stock ledger. The Company is not in violation of any of the provisions of the
Company Charter Documents.
 
(b)           The Company has authorized capital stock consisting solely of
1,000 shares of common stock, par value $0.001 per share, of which one share is
issued and outstanding, and all of which are duly authorized, validly issued,
fully paid, non-assessable, and were issued in compliance with all federal and
applicable state securities laws.  No person to whom any share was issued and no
person claiming through any such person has any claim against the Company in
respect of any such issuance, including any claim based upon an alleged
misstatement of fact in connection with such issuance or an omission to state a
material fact necessary to make the statements of fact stated in connection with
such issuance not misleading.   There are no outstanding offers, options,
warrants, rights, calls, commitments, obligations (verbal or written),
conversion rights, plans or other agreements (conditional or unconditional) of
any character providing for or requiring the sale, purchase or issuance of any
shares of capital stock or any other securities of the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
3.2           No Violation.
 
(a)           The execution, delivery and performance by the Company of this
Agreement and any other instrument or document executed and delivered hereunder
by the Company (a) does not conflict with the Company Charter Documents, (b)
does not violate any Law or Order applicable to the Company or the Company
Assets, (c) does not result in the creation or imposition of any Lien on the
Company Assets, and (d) does not result in a breach of or constitute a default
(or an event which with the passage of time or giving of notice, or both, would
constitute a default) under, or cause or permit the acceleration of the maturity
of or give rise to any right of termination, cancellation, imposition of fees or
penalties under, any Contract to which the Company is a party or by which the
Company, or any of the Company Assets, may be bound.  No notice to, filing with,
or Consent of, any Regulatory Authority is necessary for the consummation of the
transactions contemplated in this Agreement.
 
(b)           The execution, delivery and performance by the Parent of this
Agreement and any other instrument or document executed and delivered hereunder
by the Parent (a) does not conflict with the Parent’s organizational documents
(b) does not violate any Law or Order applicable to the Parent or the Parent’s
assets, (c) does not result in the creation or imposition of any Lien on
the  Parent’s assets, and (d) does not result in a breach of or constitute a
default (or an event which with the passage of time or giving of notice, or
both, would constitute a default) under, or cause or permit the acceleration of
the maturity of or give rise to any right of termination, cancellation,
imposition of fees or penalties under, any contract to which the Parent is a
party or by which the Parent, or any of its assets, may be bound.  No notice to,
filing with, or Consent of, any Regulatory Authority is necessary for the
Parent’s consummation of the transactions contemplated in this Agreement.
 
3.3           Authorization; Validity; Enforceability.
 
The Company and the Parent have the power to execute, deliver and perform their
respective obligations under this Agreement.  The Purchase Documents have been
duly executed and delivered, and constitute legal, valid and binding obligations
of the Company and the Parent, enforceable in accordance with their respective
terms, except as enforceability may be limited by applicable equitable
principles (whether applied in a proceeding at law or in equity) or by
bankruptcy, insolvency, reorganization, moratorium, or similar Laws affecting
creditors’ rights generally, by the exercise of judicial discretion in
accordance with general equitable principles, and by equitable defenses that may
be applied to the remedy of specific performance.
 
 
6

--------------------------------------------------------------------------------

 
 
3.4           Compliance with Laws; Permits and Orders.
 
The Company is not engaging in any activity or omitting to take any action that
is or creates a material violation of any Law.  The Company possesses all
Permits necessary for the lawful operation of its business as presently
conducted and is in material compliance with all such Permits and all applicable
Laws and Orders issued by any court or Regulatory Authority and all such Permits
will remain in full force and effect after the consummation of the transactions
contemplated herein, except for such Permits the absence of which would not
require a material modification in the methods of operation of the Company.   No
event has occurred or circumstance exists that (with or without notice or lapse
of time) (i) may constitute or result in a violation by the Company of any Law,
or (ii) may give rise to any obligation on the part of the Company to undertake,
or to bear all or any portion of the cost of, any remedial action of any
nature.  The Company has not received any notice or other communication (whether
oral or written) from any Regulatory Authority or any other Person regarding any
actual, alleged, possible, or potential violation of, or failure to comply with,
any Law.
 
3.5           Books and Records.
 
The books, accounts and other records of the Company, all of which have been
made available to Purchaser, are complete and correct in all material respects
and have been maintained in accordance with sound business practices appropriate
for the applicable type of books, accounts or records.
 
3.6           Financial Statements.
 
(a)           The Company has delivered to Purchaser copies of the balance
sheets of the Company as at December 31, 2012 and 2013 and June 30, 2014 and the
related state­ments of operations and cash flows of the Company for the years
ended December 31, 2012 and 2013 and the six months ended June 30, 2014 (such
statements are referred to herein collectively as the “Financial Statements” and
the balance sheet as of June 30, 2014 is referred to as the “Cutoff Date Balance
Sheet”).  Each of the Financial State­ments is complete and correct in all
material respects, has been prepared in accordance with GAAP consistently
applied throughout the periods presented and, except for the absence of notes,
presents fairly the financial position, results of operations and cash flows of
the Company as at the dates and for the periods indicated.
 
(b)           The Company has no Liability and there is no Lien or other
encumbrance on the assets of the Company, that is not fully reflected or
reserved against in the Cutoff Date Balance Sheet or fully disclosed in Section
3.6 of the Disclosure Letter (“Undisclosed Liabilities”), and the Company does
not have Knowledge of any basis for or threat of an assertion against the
Company of any Undisclosed Liability, except for Liabilities incurred since June
30, 2014 (the “Cutoff Date”) in the Ordinary Course of Business consistent with
past practice, none of which are individually material.
 
3.7           Absence of Certain Changes.
 
(a)           Since the Cutoff Date, the Company has used commercially
reasonable efforts to preserve the Business intact, to keep available to the
Company the services of all current officers and employees of the Company and to
preserve the goodwill of the suppliers, customers, employees and others having
business relations with the Company as of such date. Since the Cutoff Date, the
Company has conducted its Business in the ordinary course, has maintained its
rates and charges without reduction and has maintained its assets and properties
in at least as good order and condition as existed on such date, ordinary wear
and tear excepted.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           Except as set forth in Section 3.7(b) of the Disclosure Letter,
since the Cutoff Date, the Company has not: (i) suffered any adverse change in,
or the occurrence of any events which, individually or in the aggregate, has or
have had, or might reasonably be expected to have, a Material Adverse Effect on
the Business; (ii) incurred damage to or destruction of any of the Company
Assets individually having a replacement cost in excess of $50,000, whether or
not covered by insurance; (iii) incurred any obligation or liability (fixed or
contingent) not in the Ordinary Course of Business in excess of $50,000; (iv)
written off as uncollectible any accounts receivable or any portion thereof,
except for write-downs, write-ups, and write-offs in the Ordinary Course of
Business, none of which is material in amount; (v) encumbered any of the Company
Assets with any Liens in addition to Liens in existence as of the Cutoff Date
other than Permitted Encumbrances; (vi) sold, transferred or leased any asset
that would otherwise have been included in the Company Asset individually having
a replacement cost in excess of $20,000, or canceled or compromised any debt or
material claim, except in the ordinary course of business; (vii) sold, assigned,
transferred or granted any rights under or with respect to any licenses,
agreements, patents, inventions, trademarks, trade names, copyrights or formulae
or with respect to know-how or any other intangible asset; (viii) amended or
terminated any Contracts which otherwise would have been provided to Purchaser
in respect of the Personnel or set forth in Schedule 3.13(a); (ix) waived or
released any other rights of material value to the Company; (x) declared or paid
any dividend on its capital stock, or set apart any money for distribution to or
for Parent; (xi) compromised any account receivable or any portion thereof for
less than the face amount thereof; (xii) redeemed any portion of its capital
stock; (xiii) entered into, or amended the terms of, any employment or
consulting agreement; or (xiv) entered into any transactions not in the Ordinary
Course of Business which would, individually, materially adversely affect the
Business.
 
3.8           Ownership of Company Assets.
 
Except as set forth in Section 3.8 of the Disclosure Letter, the Company has
good and indefeasible or marketable, as appropriate, title to, or a valid
leasehold interest in, or a valid license to use, the CompanyAssets and such
other assets as are reflected in the Financial Statements. The Company Assets
constitute all of the assets necessary for the operation of the Business and are
in the aggregate, in good condition and state of repair, reasonable wear and
tear and normal depreciation excepted.
 
3.9           Accounts Receivable and Accounts Payable.
 
Section 3.9 of the Disclosure Letter contains a complete and accurate aged list
of all accounts receivable and accounts payable of the Company as of the
Estimate Determination Date. All accounts receivable shown on Section 3.9 of the
Disclosure Letter represent, and all accounts receivable on the Closing Date
will represent, sales actually made or services actually performed in the
Ordinary Course of Business in bona fide transactions completed in accordance
with the terms and provisions contained in any documents relating thereto, and
will not be subject to any defenses, counterclaims, or rights of setoff other
than those arising in the Ordinary Course of Business and for which adequate
reserves will have been established and are fully collectible to the extent not
reserved for in the balance sheet on which they are shown.
 
 
8

--------------------------------------------------------------------------------

 
 
3.10           Personal Property.
 
(a)           Section 3.10(a) of the Disclosure Letter contains (i) a true and
correct list and a description (including serial number, vehicle registration,
tag number and location) of all vehicles owned by the Company and those leased
by the Company, (ii) a true and correct list of all other Equipment and other
capitalized assets owned by the Company; and (iii) a summary of all other items
of personal property owned by the Company.
 
(b)          The Company has good and transferable title to all of its
Equipment, vehicles, and other items of owned personal property free and clear
of all Liens, other than Permitted Encumbrances and other than as disclosed on
Section 3.10(b) of the Disclosure Letter, all of which shall be removed prior to
Closing, other than those included as current liabilities on the Company’s
balance sheet for purposes of calculating Actual Adjusted Working
Capital.  Copies of all documents evidencing Liens disclosed on Section 3.10(b)
of the Disclosure Letter have been provided to Purchaser.  The sale of the
Purchased Shares to the Purchaser will not cause a Default under any Contract or
Permitted Encumbrance.
 
(c)          Section 3.10(c)-1 of the Disclosure Letter contains a list of all
leases for vehicles, Equipment or other items of personal property leased by the
Company.  True and correct copies of each lease listed on Section 3.10(c)-1 of
the Disclosure Letter and any amendments, extensions, and renewals thereof have
been provided to Purchaser.  Each of the leases described on Section 3.10(c)-1
of the Disclosure Letter is in full force and effect and there are no existing
Defaults by the Company or, to the Knowledge of the Parent, any other party to
such lease.  No rights of the Company under such leases have been assigned or
otherwise transferred as security for any obligation of the Company.  Except as
described on Section 3.10(c)-2 of the Disclosure Letter, no Third Party consents
are required as a result of the transactions contemplated by this Agreement.
 
3.11           Inventories.
 
(a)           All inventory reflected on the Balance Sheet or included in the
computation of the Actual Adjusted Working Capital as of the Closing Date
(“Inventory”), except Inventory in transit and Inventory sold or disposed of in
the Ordinary Course of Business since the Cutoff Date consistent with past
practices (i) is now and at the Closing Date will be located on the Premises,
other than certain work-in-progress Inventory that, in the Ordinary Course of
Business, is located offsite with subcontractors or otherwise, (ii) has been or
will be acquired by the Company only in bona fide transactions entered into in
the Ordinary Course of Business, (iii) is of good and merchantable quality
except to the extent adequately reserved for in the Balance Sheet and the work
papers underlying the Closing Statement, (iv) is not now and at the Closing Date
will not be subject to any write-down or write-off in excess of the reserves
established, and (v) is valued at the lesser of cost or net realizable market
value, with appropriate adjustments for obsolete, damaged, discontinued and slow
moving Inventory in accordance with GAAP.  Except as described in Section 3.11
of the Disclosure Letter, the Company has now and on the Closing Date will have
valid legal title to its Inventory free and clear of any Liens, other than
Permitted Encumbrances and Liens disclosed on Section 3.10(b) of the Disclosure
Letter.  The Company has no obligation with respect to the return of Inventory
in the possession of wholesalers, retailers, or other customers. The Inventory
is adequate and appropriate for the conduct of the business of the Company as it
is currently being conducted.  Inventory levels are not in excess of the normal
operating requirements of the Company in the Ordinary Course of Business.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           All finished goods Inventory has been manufactured in conformity
with all applicable contractual commitments and all express and implied
warranties.  Section 3.11(b)-1 of the Disclosure Letter includes copies of the
Company’s standard terms and conditions of sale.  No product manufactured, sold,
leased, or delivered by the Company is subject to any guaranty, warranty or
other indemnity beyond the applicable standard terms and conditions of sale set
forth in Section 3.11(b)-1 of the Disclosure Letter and the Contracts to which
the Company is a party.  Section 3.11(b)-2 of the Disclosure Letter contains a
list of all pending warranty claims.
 
(c)           Except as set forth in Schedule 3.11(c) of the Disclosure Letter,
in respect of any item included in Inventory as of the Closing Date which is the
subject of a contract or purchase order providing for a fixed priced, the
portion of the purchase price received to date by the Company plus the amount
included in accounts receivable or inventory (work in progress), represents an
equitable allocation of the price for such item based on the costs incurred by
the Company with respect to the production of such item to date and the costs
reasonably anticipated by the Company that remain to be incurred to complete
such item.
 
3.12           Personnel and Labor Matters.
 
(a)           Section 3.12(a)-1 of the Disclosure Letter contains a list, as of
the Estimate Determination Date, of the names of all Company personnel employed
as of such date (collectively, “Personnel”).  The Company has provided to
Purchaser a copy of all written agreements between the Company and any Personnel
and, in the case of those persons whose agreements are not in writing, the
Company has provided Purchaser with a summary of the material terms of such
agreements, and all of such written and oral agreements are included in the
Contracts referenced on Section 3.12(a)-2 of the Disclosure Letter.  Except as
reflected in written agreements provided to Purchaser, all employees are
employed on an at-will basis.
 
(b)           To the Knowledge of Parent, except as set forth in Section 3.12(b)
of the Disclosure Letter, none of the individuals listed on Section 3.12(a)-1 of
the Disclosure Letter is a party to, or is otherwise bound by, any agreement or
arrangement, including any confidentiality, noncompetition, or proprietary
rights agreement, between such individual and any other Person that in any way
materially adversely affects or will affect (i) the performance of his or her
duties to the Company, whether as an employee or otherwise, or to the customers
of the Company, or (ii) the ability to conduct the Business.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           The Company is not (i) a party to, and does not have any
obligation pursuant to any agreement, collective bargaining or otherwise, with
any party regarding the rates of pay or working conditions of any of the
Personnel, or (ii) obligated under any Contract, Order or Law to recognize or
bargain with any labor organization or union on behalf of such Personnel.  There
are no pending or, to the Knowledge of the Company, threatened Labor
Claims.  The Company is not liable for any unpaid wages, bonuses, or commissions
(other than those not yet due) or any Tax, penalty, assessment, or forfeiture
for failure to comply with any of the foregoing.  To the best of the Company’s
Knowledge, there is no outstanding policy, practice, plan, agreement or
arrangement with respect to severance payments with respect to any Personnel.
 
(d)           Except as set forth in Section 3.12(d)-1 of the Disclosure Letter,
the Company has complied in all material respects with all Laws relating to the
employment of labor to the extent relating to the Business, including provisions
thereof relating to wages, hours, equal opportunity, collective bargaining,
workers’ compensation and the payment of social security and other Taxes and
unlawful discrimination and harassment.  Except as set forth in
Section 3.12(d)-2 of the Disclosure Letter, there are, and during the past three
(3) years there have been, no legal actions against the Company alleging any
unfair labor practices, minimum wage or overtime or equal pay violations,
occupational safety and health violations, wrongful discharge or unfair
dismissal claims, employee grievances, discrimination claims, claims arising out
of any alleged failure to properly inform or consult employees or their
representatives, workers’ compensation claims or claims relating to unpaid wages
or other compensation due to any personnel of the Company, and, to the Company’s
Knowledge, none have been threatened nor is there any reasonable basis
therefore.  No notice has been received by the Company within the past three (3)
years of the intent of any federal, state, local or foreign agency responsible
for the enforcement of labor or employment laws to conduct an investigation of
the Company, and, to the Company’s Knowledge, no such investigation is in
progress.  The Company has not incurred any liability, and no facts exist that
would be likely to give rise to any liability, in connection with the
classification by the Company of any individual as an independent contractor.
 
(e)           There are no outstanding orders or charges against the Company
under any occupational health or safety legislation and, to the Company’s
Knowledge, none have been threatened.  All material levies, assessments and
penalties made against the Company related to the Business pursuant to all
applicable workers compensation legislation as of the date hereof have been
paid.
 
(f)           Each individual currently employed by the Company has presented
legal proof of his or her identity and authorization to work in the relevant
jurisdiction for such the Company and is either (i) a citizen of the relevant
jurisdiction or lawful permanent resident entitled to work or (ii) a
nonimmigrant possessing a current, valid authorization issued by U.S.
Citizenship and Immigration Services (or equivalent foreign border control
agency) permitting employment by the Company.
 
 
11

--------------------------------------------------------------------------------

 
 
(g)           The Company has taken reasonable measures to protect its trade
secrets and intellectual property, including, without limitation, causing all
Personnel to execute a non-disclosure agreement and an assignment of rights to
all inventions agreement in favor of the Company.
 
3.13           Contracts.
 
(a)           Schedule 3.13(a) attached hereto contains a true and correct list
of all Contracts, oral or written, to which the Company is party as of the
Estimate Determination Date and, in the case of oral Contracts, a description of
the material terms thereof, provided, however a Contract need not be listed on
Schedule 3.13(a) if it (i) concerns the employment of Personnel, (ii) involves
the payment or receipt of no more than $25,000, or (iii) can be terminated
solely by the Company on no more than 30 days notice without liability to the
Company of more than $10,000.
 
(b)           Each of the Contracts is in full force and effect and there exists
no Default under any Contract by the Company or, to the Knowledge of the Company
and Parent, any other party to such Contracts or any event which, with the
passage of time, will create a Default thereunder by the Company or, to the
Knowledge of the Company and Parent, any other party to such Contracts.  Except
as set forth in Section 3.13(b) of the Disclosure Letter, no consent of any
party to the Contracts is required as a result of the transactions contemplated
by this Agreement.
 
(c)           The Company has not received notice (written or oral) of any
threatened termination, cancellation, or limitation of, or any amendment,
modification, or change to any Contract.
 
(d)           Except as indicated on Section 3.13(d)-1 of the Disclosure Letter,
no Related Person of the Company has or had any material interest in any
property (whether real, personal or mixed and whether tangible or intangible)
used in or pertaining to the Business.  Except as disclosed in Section 3.13(d)-2
of the Disclosure Letter, the Company does not have nor does any Related Person
of the Company own, or has ever owned, of record or as a beneficial owner, a
material equity interest or any other material financial or profit interest in
any Person that has had business dealings or a material financial interest in
any transaction with the Company. Except as set forth in Section 3.13(d)-3 of
the Disclosure Letter, no Related Person of the Company is a party to any
Contract with, or has any claim or right against, the Company.
 
3.14           Intellectual Property.
 
(a)           Section 3.14(a) of the Disclosure Letter sets forth a complete
list of all of the following types of Intellectual Property Rights owned by the
Company:  (i) patents and patent applications; (ii) trademark and service mark
registrations and registration applications; (iii) unregistered trademarks and
service marks used in the Business; (iv) Internet domain name registrations; (v)
copyright registrations and renewals thereof and applications for registration
of copyrights; and (vii) trade names and corporate names.  Except for know-how
and other rights protected under common law, the Intellectual Property Rights
referred to in the preceding sentence are all rights necessary for the operation
of the Business as conducted as of the date hereof.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           Except as set forth in Section 3.14(b) of the Disclosure Letter
and except for off-the-shelf computer software used in the Ordinary Course of
Business, the Company does not use Intellectual Property that is owned by, or is
licensed from, a Third Party.
 
(c)           Except as set forth in Section 3.14(c) of the Disclosure Letter,
to the Company’s Knowledge, no Computer Software or process of the Company has
manifested significant operating problems, other than such problems that are
correctable in the Ordinary Course of Business.
 
(d)           The Company has materially complied with all privacy regulations
as mandated by Law and/or as required by relevant Third Parties.
 
(e)           No Litigation is pending or, to the Knowledge of the Company,
threatened, and the Company has not received any notice that the Company has
infringed upon or its business conflicts with any rights claimed by any Third
Party.
 
3.15           Litigation.
 
Except as set forth in Section 3.15 of the Disclosure Letter, there is no
Litigation pending or, to the Knowledge of the Company or Parent, threatened
against the Company, at law or in equity, or before or by any Regulatory
Authority. The Company is not a party to or bound by any Order that affects the
Business.
 
3.16           Real Property; Environmental Matters.
 
(a)           The Real Property, including buildings located at 283 Sullivan
Avenue, South Windsor, Connecticut 06074 currently occupied by the Business,
constitutes all of the real property necessary for the operation of the
Business.  The Company is the lawful owner of the Real Property and enjoys
peaceful and undisturbed possession of the Real Property free and clear of all
Liens other than Permitted Encumbrances.  The Real Property has no defects which
could materially impair the day to day use thereof for the conduct of the
Business as currently conducted.  To the Company’s Knowledge, the current use of
the Real Property is authorized under town planning and zoning law free from any
conditions prejudicial to the carrying out of the Business; and no violations,
notices or complaints have been received in relation to the Real Property from
any Governmental Body or other party.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)           Except as set forth in Section 3.16(b) of the Disclosure Letter,
(i) to the Knowledge of the Company, the Company is in material compliance with
all applicable Environmental Laws; (ii) to the Knowledge of the Company, to the
extent the Company has transported, stored and disposed of any Hazardous
Materials upon real property owned or leased by it, such activities have been in
material compliance with applicable Environmental Laws; (iii) to the Knowledge
of the Company, there has not occurred, nor is there presently occurring, a
Release of any Hazardous Materials by or caused by the Company on, into or
beneath the surface of any parcel of real property in which the Company has an
ownership interest or any leasehold interest in violation of applicable
Environmental Laws; (iv) to the Knowledge of the Company, the Company has not
transported or disposed of, or allowed or arranged for any third parties to
transport or dispose of, any materials to or at a site which, pursuant to
CERCLA, has been placed on the National Priorities List; (v) the Company has not
received written notice that the Company is a potentially responsible party for
a federal or state environmental cleanup site or for corrective action under
RCRA; and (vi) the Company has not undertaken at the request of any federal,
state or local Governmental Body (or been requested in writing by any federal,
state or local Governmental Body to undertake) any response actions pursuant to
any Environmental Law in each of the foregoing cases of causes (i) through (vi),
except as to circumstances which could not reasonably be expected to have a
Material Adverse Effect on the Business.
 
3.17           Insurance.
 
The Company maintains no policies of insurance.  Section 3.17-1 of the
Disclosure Letter lists all policies of insurance maintained by Parent under
which the Company is a named insured.  There are no unsatisfied written
requirements imposed or made by any of Parent’s current insurance companies with
respect to current policies covering any of the Company Assets, or by any
Governmental Body requiring or recommending, with respect to any of the Company
Assets, that any repairs or other work be done on or with respect to, or
requiring or recommending any equipment or facilities be installed on or in
connection with, any of the Company Assets.  Section 3.17-2 of the Disclosure
Letter sets forth a correct and complete list for the three-year period ending
on the Closing Date, of (i) all accidents, casualties or damage occurring on or
to the Company Assets or relating to the Business which resulted in claims
individually in excess of $50,000, and (ii) claims for product liability,
damages, contribution or indemnification and settlements (including pending
settlement negotiations) resulting therefrom which individually are in excess of
$50,000. As of the Estimate Determination Date there are no disputes with
underwriters of any insurance policies or bonds maintained by the Company.
 
3.18           Employee Benefit Plans.
 
(a)           Section 3.18(a) of the Disclosure Letter sets forth a true,
complete and correct list of all plans, programs, policies, arrangements and
agreements that the Company or Parent maintains or has entered into or is
obligated under with respect to personnel of the Company that provides or
promises retirement benefits, deferred compensation, welfare benefits, fringe
benefits or equity compensation for any employee of the Company and/or their
eligible dependents (collectively, the “Employee Benefit Plans”).
 
(b)           With respect to each Employee Benefit Plan, the Company has
provided Purchaser with a true and complete copy of the Employee Benefit Plan
document and the summary plan description thereof, if applicable, or, if no such
document or summary exists, a written description of such Employee Benefit Plan.
 
 
14

--------------------------------------------------------------------------------

 
 
(c)           With respect to the Employee Benefits Plans, to the Knowledge of
the Company and Parent, no event or conduct has occurred that could result in
the imposition on the Company of any excise Tax under Sections 4971 through
4980B of the Code or any civil liability under Section 502(i) of ERISA. To the
Company’s and Parent’s Knowledge, the requirements of Part 6 of Subtitle I of
ERISA and Section 4980B of the Code and the regulations promulgated thereunder
(“COBRA”), including COBRA’s notice and disclosure obligations to eligible
employees, have been met in all material respects with respect to each Employee
Benefit Plan to the extent COBRA is applicable to such Employee Benefit Plan.
 
(d)           No Employee Benefit Plan is a multiemployer plan (within the
meaning of Section 3(37) of ERISA) or an “employee pension benefit plan” (within
the meaning set forth in Section 3(2) of ERISA) that is subject to the
requirements of Section 412 of the Code or Title IV of ERISA.
 
(e)           Except as expressly provided herein or as set forth in Section
3.18(e) of the Disclosure Letter, neither the execution and delivery of this
Agreement nor the consummation of the transaction contemplated hereby will
entitle any Personnel to severance or any similar payment to be paid by
Purchaser.
 
3.19           Taxes.
 
(a)           All Tax Returns required to be filed by or on behalf of the
Company, or any consolidated group of which the Company is a part, have been
duly and timely filed with the appropriate Taxing Authority in all jurisdictions
in which such Tax Returns are required to be filed (after giving effect to any
valid extensions of time in which to make such filings), and all such Tax
Returns are true, complete and correct in all material respects; and (ii) all
material Taxes payable by or on behalf of the Company or by Parent in respect of
the operations of the Company have been fully and timely paid (whether or not
shown on any Tax Return).  With respect to any period for which Tax Returns of
or relating to the Company have not yet been filed or for which Taxes are not
yet due or owing, the Company has made sufficient accruals for such Taxes on the
face of the most recent balance sheet included in the Financial Statements of
the Company and on its books and records.  All required estimated Tax payments
sufficient to avoid any underpayment penalties have been made in all material
respects by or on behalf of the Company.  Except as set forth in Section 3.19(a)
of the Disclosure Letter no basis exists for the imposition of additional
material Taxes by any Taxing Authority.
 
(b)           The Company has complied in all material respects with all
applicable Laws relating to the payment and withholding of Taxes and has duly
and timely withheld and paid over to the appropriate Taxing Authority all
material amounts required to be so withheld and paid under all applicable Laws.
 
 
15

--------------------------------------------------------------------------------

 
 
(c)           No claim has been made by a Taxing Authority in a jurisdiction
where the Company does not file Tax Returns that it is or may be subject to
taxation by that jurisdiction and no basis exists for such a claim.
 
(d)           All deficiencies asserted or assessments made as a result of any
examinations by any Taxing Authority of the Tax Returns of the Company have been
fully paid or provided for on the books and records and the Financial Statements
of the Company, and there are no other audits or investigations by any Taxing
Authority in progress, and neither the Company nor Parent has received any
notice from any Taxing Authority that it intends to conduct such an audit or
investigation.  No issue has been raised by a Taxing Authority in any prior
examination of the Company which, by application of the same or similar
principles, could reasonably be expected to result in a proposed deficiency for
any subsequent taxable period.
 
(e)           Except as set forth in Section 3.19(e) of the Disclosure Letter,
the Company has not (i) requested any extension of time within which to file any
Tax Return, which Tax Return has since not been filed, (ii) granted any
extension or waived the statute of limitations for the assessment or collection
of Taxes, which Taxes have not since been paid, or (iii) granted to any Person
any power of attorney that is currently in force with respect to any Tax matter.
 
(f)           Except as set forth in Section 3.19(f) of the Disclosure Letter,
the Company is not a party to any tax sharing, allocation, indemnity or similar
agreement or arrangement (whether or not written) (“Tax Sharing Agreement”)
pursuant to which it will have any obligation to make any payments after the
Closing.
 
(g)           There are no Liens as a result of any unpaid Taxes upon any of the
assets of the Company, other than Permitted Encumbrances.
 
(h)           Except as set forth on Section 3.19(h) of the Disclosure Letter,
there is no taxable income of the Company that will be required under applicable
Tax Law to be reported by Purchaser for a taxable period beginning after the
Closing Date which taxable income was realized prior to the Closing Date.
 
(i)           The Company has not participated in any reportable transaction, as
defined in Treasury Regulation Section 1.6011-4(b)(1), or a transaction
substantially similar to a reportable transaction.
 
(j)           The Parent filed a consolidated federal income tax return with the
Company for the taxable year immediately preceding the current taxable year and
the Parent is eligible to make an election under section 338(h)(10) of the Code
(and any comparable election under state, local or foreign tax law) (the
“338(h)(10) Election”) with respect to Company.
 
(k)           The Parent is not a foreign person within the meaning of Section
1445(b)(2) of the Code.
 
 
16

--------------------------------------------------------------------------------

 
 
3.20           Customers, Suppliers, Distributors and Agents.
 
(a)           The names and addresses of all clients of the Company during the
year ended December 31, 2013 and during the year ending December 31, 2014
through the Estimate Determination Date who have accounted for more than five
percent (5%) of the Company’s revenues during each of those periods (each a
“Principal Client”) are set forth in Section 3.20(a) of the Disclosure Letter.
 
(b)           Except as set forth in Section 3.20(b) of the Disclosure Letter,
neither the Company nor Parent has any Knowledge that any Principal Client or
supplier to the Company whose sales to the Company represent more than 5% of the
Company’s purchases during the year ended December 31, 2013 (“Principal
Supplier”) will cease to continue such relationship, or will substantially
reduce the extent of such relationship, at any time prior to or after the
Closing Date.  Neither the Company nor Parent has any Knowledge of (i) any
contemplated material and adverse modification or change in the business
relationship of the Company with, or (ii) any existing condition or state of
facts which will materially adversely affect, or has a reasonable likelihood of
materially adversely affecting the business relationship of the Company with any
Principal Client or Principal Supplier or which has prevented or will prevent
the Business from being carried on under its new ownership after the Closing in
substantially the same manner as it is currently carried on.
 
3.21           Brokers and Finders.
 
The Company has not incurred any obligation or Liability to any party for any
brokerage fees, agent’s commissions, or finder’s fees in connection with the
transactions contemplated by this Agreement.
 
3.22           No Injunction
 
No Litigation, regulation, or legislation is pending or threatened which seeks
to enjoin, restrain, or prohibit Purchaser, or to obtain damages from Purchaser,
in respect of the consummation of the transactions contemplated hereby, or which
seeks to enjoin the operation of the Company or all or a material portion of the
Business, which, in the reasonable judgment of Purchaser, would make it
inadvisable to consummate the transactions contemplated by this Agreement.
 
3.23           Correctness of Representations.
 
No representation or warranty of the Company or Parent in this Agreement or the
Disclosure Letter or in any Exhibit, certificate, or Schedule attached hereto or
furnished pursuant hereto, contains any untrue statement of material fact or
omits to state any fact necessary in order to make the statements contained
therein not misleading in any material respect.
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to the Company as follows:
 
4.1           Organization and Qualification.
 
Purchaser is a corporation duly organized, validly existing, and in good
standing under the Laws of the State of Nevada and has all necessary power and
authority to conduct its business and to own, lease, or operate its properties
in the places where such business is conducted and such properties are owned,
leased, or operated.
 
4.2           Authority; Validity and Binding Effect.
 
Purchaser has full power and authority to enter into each of the Purchase
Documents to which it is a party and to consummate the transactions contemplated
hereby and thereby.  The execution, delivery and performance by Purchaser of
each of the Purchase Documents to which Purchaser is a party have been duly and
validly authorized and approved by all necessary action on the part of
Purchaser.  Each of the Purchase Documents to which Purchaser is a party are the
legal, valid, and binding obligations of Purchaser enforceable against Purchaser
in accordance with their terms, except as enforceability may be limited by
applicable equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar Laws affecting creditors’ rights generally, and by the
exercise of judicial discretion in accordance with equitable
principles.  Neither the execution and delivery by Purchaser of any of the
Purchase Documents to which Purchaser is a party nor the consummation by
Purchaser of the transactions contemplated hereby or thereby will (i) violate
Purchaser’s Articles of Incorporation or Bylaws, (ii) violate any provisions of
Law or any Order of any court or any Regulatory Authority to which Purchaser is
subject, or by which its assets or properties are bound, or (iii) conflict with,
result in a breach of, or constitute a Default under any Contract to which
Purchaser is a party or by which its assets or properties are bound.
 
4.3           Governmental Approval and Consents.
 
No consent, approval, or authorization of or declaration, filing, or
registration with any Regulatory Authority is required in connection with the
execution, delivery, and performance by Purchaser of this Agreement or the
consummation of the transactions contemplated hereby.
 
4.4           Brokers and Finders.
 
Neither Purchaser nor any Related Person of Purchaser has incurred any Liability
to any Person other than Acquest International, which will be paid by Purchaser,
for any brokerage fees, agent’s commissions, or finder’s fees in connection with
the transactions contemplated by this Agreement.
 
 
18

--------------------------------------------------------------------------------

 
 
4.5           Correctness of Representations.
 
No representation or warranty of Purchaser in this Agreement or in any Exhibit,
certificate, or Schedule attached hereto or furnished pursuant hereto contains
any untrue statement of material fact or omits to state any fact necessary in
order to make the statements contained therein not misleading in any material
respect.
 
ARTICLE 5
COVENANTS OF THE COMPANY AND PARENT AND PURCHASER
 
5.1           Required Approvals.
 
Each Party agrees to cooperate with each other Party and use reasonable
commercial efforts to promptly prepare and file all necessary filings and other
documents and to obtain as promptly as practicable all necessary Consents of all
Third Parties and Regulatory Authorities necessary or advisable to effectuate
the transaction contemplated hereby so as to obtain for the Company and the
Purchaser the ability to operate the Business in substantially the manner
conducted as of the date hereof.  Each Party shall have the right to review and
comment upon in advance, and to the extent practicable each will consult the
other Parties on, in each case subject to applicable Laws relating to the
exchange of information, all the information relating to Purchaser, the Parent
or the Company, as the case may be, that appears in any filing made with, or
other written materials submitted to, any Third Party or Regulatory Authority in
connection with the transactions contemplated by the Purchase Documents,
including any press releases and applicable portions of periodic filings with
the Securities and Exchange Commission.  In exercising the foregoing right, each
of the parties hereto shall act reasonably and as promptly as practicable.  Each
of the parties hereto agree that it will keep the other apprised of the status
of matters relating to completion of the transactions contemplated by this
Agreement, including, subject to applicable Laws relating to the exchange of
information, promptly furnishing the other with copies of notice or other
communications received by Purchaser, the Parent or the Company, as the case may
be, from any Third Party or Regulatory Authority with respect to the
transactions contemplated hereby.
 
5.2           Covenant to Make Code § 338(h)(10) Election.
 
Purchaser and the Parent shall jointly make an election under Section 338(h)(10)
of the Code (and any comparable election under state, local or foreign tax law)
with respect to the acquisition of the Purchased Shares by Purchaser (the “Code
Section 338(h)(10) Election”). Purchaser and Parent shall cooperate fully with
each other in the making of such election. In particular, Purchaser shall be
responsible for the preparation and filing of all tax returns and forms (the
“Section 338 Forms”) required under applicable Tax Law to be filed in connection
with making the Code Section 338(h)(10) Election. Parent shall deliver to
Purchaser, within 45 days prior to the date the Section 338 Forms are required
to be filed, such documents and other forms as reasonably requested by Purchaser
to properly complete the Section 338 Forms.
 
 
19

--------------------------------------------------------------------------------

 
 
5.3           Purchase Price Allocation.
 
(a)           Purchaser and Parent shall allocate the Purchase Price in the
manner required by Section 338 of the Code and the Treasury Regulations
promulgated thereunder.
 
(b)           Purchaser shall initially prepare a completed set of IRS Forms
8023 (and any comparable forms required to be filed under state, local or
foreign tax law) and any additional data or materials required to be attached to
Form 8023 pursuant to the Treasury Regulations promulgated under Section 338 of
the Code, and such forms shall be executed by the parties on the Closing Date.
Purchaser shall prepare all other Section 338 Forms (including without
limitation a Form 8883) and shall deliver said forms to Parent for review no
later than April 30, 2015. In the event Parent objects to the manner in which
such Section 338 Forms have been prepared, Parent shall notify Purchaser within
15 days of receipt of the Section 338 Forms of such objection, and the parties
shall endeavor within the next 15 days in good faith to resolve such dispute. If
the parties are unable to resolve such dispute within said 15 day period,
Purchaser and Parent shall submit such dispute to the Accounting Arbitrator.
Promptly, but not later than 15 days after its acceptance of appointment
hereunder, the Accounting Arbitrator will determine (based solely on
presentations of Purchaser and Parent and not by independent review) only those
matters in dispute and will render a written report as to the disputed matters
and the resulting preparation of the Section 338 Forms shall be conclusive and
binding upon the parties.
 
5.4           Defense Trade Controls Letter.
 
Promptly after the Closing, the Parent will send to the U.S. Department of
State, Office of Defense Trade Controls Compliance, a notification of the sale
of the Company, in form reasonably satisfactory to the Purchaser, and will
promptly respond to any follow-up requests from the appropriate officials.
 
ARTICLE 6
POST CLOSING MATTERS
 
6.1           Personnel Matters.
 
After the closing, the Parent shall pay to the Company an amount equal to the
Liabilities of the Company, to the extent not otherwise recorded as a current
liability in the balance sheet of the Company for purposes of calculating Actual
Adjusted Working Capital, with respect to: (i) payments of all earned but unpaid
salaries, bonus, vacation pay, sick pay, holiday pay, severance pay and other
like obligations and payments to the employees, consultants and other personnel
that provide services to the Company (collectively, the “Personnel”) for all
periods ending on or prior to the Closing Date or that arise as a result of the
consummation of the transaction contemplated hereby; (ii) all incurred but
unreported or unpaid medical claims of the Personnel occurring prior to the
Closing Date and for the cost associated with confinement in any medical care,
nursing, rehabilitation or similar facility which commences prior to the Closing
Date; and (iii) all Liabilities associated with any leaves taken by the
Personnel prior to the Closing Date in connection with the Family and Medical
Leave Act of 1993 or any policy, program or plan.  To the extent the amounts
payable by the Parent hereunder are known at the time that the Closing Statement
is prepared by the Purchaser, such amounts shall be taken into account in
computing Actual Adjusted Working Capital.  Any amounts not included in
determining Actual Adjusted Working Capital shall be paid by the Parent to the
Company within five (5) business days after Parent’s receipt of written notice
of the amount due, with an accompanying explanation of the items listed on the
written notice.
 
 
20

--------------------------------------------------------------------------------

 
 
6.2           Covenant Not to Compete.
 
(a)           Parent agrees that for a period of five years commencing on the
Closing Date it will not, within the Territory, either directly or indirectly,
own, manage, operate, join, control or participate in the ownership, management,
operation or control of, any business, whether in corporate, proprietorship or
partnership form or otherwise, which is engaged in the provision of welding
services of the type currently conducted or provided by the Company (which do
not include explosion welding services) to the aircraft and aerospace industry.
The Parties hereto specifically acknowledge and agree that the foregoing
covenant and agreement is made and given by the Parent in connection with the
sale of the Purchased Shares in order to protect and preserve to Purchaser the
benefit of its bargain in the purchase of the Purchased Shares, that the remedy
at law for any breach of the foregoing will be inadequate, and that Purchaser,
in addition to any other relief available to it, shall be entitled to seek
temporary and permanent injunctive relief without the necessity of proving
actual damage or posting any bond in connection with the issuance of such
temporary or permanent injunction.  In the event that the provisions of this
Section should ever be deemed to exceed the limitation provided by applicable
Law, then the parties hereto agree that such provisions shall be reformed to set
forth the maximum limitations permitted.
 
(b)           Neither the Parent or any number of its Affiliated Group shall
use, sell, lease or license any Person to use any corporate names or trade names
of the Company including but not limited to, AMK, AMK Welding, or any
substantially similar names.
 
6.3           Non-Solicitation.
 
(a)           Until the expiration of five (5) years after the Closing Date,
Parent shall not directly or indirectly solicit for employment or any other
contractual relationship, or employ any employee or independent consultant who
is then, or during the previous six months was, an employee of, the Company or
who is contractually obligated to exclusively perform services for the Company
as an independent consultant.
 
(b)           Until the expiration of five (5) years after the Closing Date,
Parent shall not directly or indirectly knowingly solicit, entice or induce any
Customer (as defined below) to cease or limit its business with the Company, or
to become a licensor, customer, supplier, vendor or client of any other person
or entity engaged in any activity or business competitive with the Business as
conducted at the time of the Closing Date.
 
 
21

--------------------------------------------------------------------------------

 
 
(c)           For purposes of this Agreement, a “Customer” shall mean any person
or entity, who or which is at the Closing Date, or was at any time within the
prior one year period of the Closing Date, a licensor or purchaser, manufacturer
or supplier of goods or services (or prospective such licensor, purchaser,
manufacturer or supplier), to or from the Company, as the case may be.
 
6.4           Confidential Information.
 
The Parent acknowledges that all non-public information, including, but not
limited to, financial information, business and strategic plans, product
information, domestic and foreign sources of supply, purchasing, manufacturing
and sourcing facilities and relationships, know-how, trade secrets, market
reports, Company documents and other materials relating to the Business, and
other non-public information regarding the Company’s licensors, suppliers,
vendors, manufacturers, clients and customers or regarding any agreements with
any of the foregoing, and other confidential and proprietary information of the
Company, whether written, oral, electronically encoded or otherwise, exclusively
owned, used or possessed by the Company (collectively, “Confidential
Information”) is the sole property of the Company.   The Parent will not use
such Confidential Information or otherwise disclose any such information to any
third party for any reason or purpose whatsoever, other than with respect to (a)
the preparation of required financial statements and tax returns, (b) the
defense of any claim relating to the Business, and (c) other usual and customary
purposes. If the Parent is requested or required by law or legal process to
disclose any of the Confidential Information and is in the opinion of its
counsel compelled to disclose such Confidential Information or else stand liable
for contempt or other penalty or censure, the Parent shall provide Purchaser
with immediate notice, unless notice is prohibited by law, of any such request
or requirement so that Purchaser may seek a protective order or other
appropriate remedy.
 
6.5           Accounting Systems.
 
The Company’s accounting records are currently maintained in a system and on a
network maintained and operated by Parent.  To facilitate the transition from
Parent’s computer system to the Company’s, for up to 120 days, Parent agrees to
grant such access to the Company and the Purchaser as is reasonably necessary
for the Company to continue to maintain the accounting records of the Business
on Parent’s system.  The Company will reimburse Parent for any out of pocket
expenses incurred by Parent in providing access in accordance with this Section.
 
ARTICLE 7
INDEMNIFICATION
 
7.1           Agreement of the Parent to Indemnify.
 
(a)           Subject to the terms and conditions of this Article 7, the Parent,
agrees to indemnify (in such capacity “Indemnitor”), defend, and hold harmless
Purchaser (in such capacity, “Indemnitee”) from, against, for, and in respect of
any and all Losses asserted against, relating to, imposed upon, or incurred by
Purchaser by reason of, resulting from, based upon, or arising out of:
 
 
22

--------------------------------------------------------------------------------

 
 
(i)           the breach of any representation, warranty or covenant of the
Parent contained in or made pursuant to any Purchase Document or in any
certificate, Schedule, or Exhibit furnished by the Parent or any member in
connection herewith or therewith;
 
(ii)           the business activities of the Company prior to close of business
on the Closing Date to the extent not otherwise included or provided for on the
Company’s financial statements used for purposes of calculating Actual Adjusted
Working Capital;
 
(iii)           any and all losses or costs with respect to the (A) lawsuit and
(B) potential claim identified on Section 7.1(a) of the Disclosure Schedule;
 
(iv)           any and all claims for the amount of EPL insurance retention or
deductible with respect to the defense of the matters identified in Section
7.1(a)(iii);
 
(v)           any and all actions, suits, claims, proceedings, investigations,
demands, assessments, audits, fines, judgments, costs and other expenses
(including, without limitation, reasonable legal fees and expenses) incident to
any of the foregoing or to the enforcement of this Section 7.1; and
 
(vi)           any matter covered by Article 7.
 
(b)           Subject to the terms and conditions of this Article 7, Purchaser,
agrees to indemnify (in such capacity, “Indemnitor”), defend, and hold harmless
the Parent (in such capacity, “Indemnitee”) from, against, for, and in respect
of any and all Losses asserted against, relating to, imposed upon, or incurred
by Parent by reason of, resulting from, based upon, or arising out of:
 
(i)           the operation of the Business after the close of business on the
Closing Date;
 
(ii)           any and all actions, suits, claims, proceedings, investigations,
demands, assessments, audits, fines, judgments, costs and other expenses
(including, without limitation, reasonable legal fees and expenses) incident to
any of the foregoing or to the enforcement of this Section 7.1; and
 
(iii)           any matter covered by Article 7.
 
7.2           Procedures for Indemnification.
 
(a)           An Indemnification Claim shall be made by Indemnitee by delivery
of a written declaration to the Indemnitor requesting indemnification and
specifying the basis on which indemnification is sought and the amount of
asserted Losses and, in the case of a Third Party Claim, containing (by
attachment or otherwise) such other information as the Indemnitee shall have
concerning such Third Party Claim.
 
 
23

--------------------------------------------------------------------------------

 
 
(b)           If the Indemnification Claim involves a Third Party Claim, the
procedures set forth in Section 7.3 hereof shall be observed.
 
(c)           If the Indemnification Claim involves a matter other than a Third
Party Claim, the Indemnitor shall have thirty (30) Business Days to object to
such Indemnification Claim by delivery of a written notice of such objection to
the Indemnitee specifying in reasonable detail the basis for such objection.
Failure to timely so object shall constitute a final and binding acceptance of
the Indemnification Claim by the Indemnitor and the Indemnification Claim shall
be paid in accordance with Section 11.2(d) hereof.
 
(d)           Upon determination of the amount of an Indemnification Claim that
is binding on both the Indemnitor and the Indemnitee, the Indemnitor shall pay
the amount of such Indemnification Claim by wire transfer of immediately
available funds.
 
7.3           Defense of Third Party Claims.
 
(a)           In the event of a Third Party Claim, the Indemnitor shall have
thirty (30) days (or such lesser time as may be necessary to comply with
statutory response requirements for litigation claims that are included in such
Third Party Claims) from receipt of the Indemnification Claim (the “Notice
Period”) to notify the Indemnitee, (i) whether or not the Indemnitor disputes
its liability to the Indemnitee with respect to such claim, and
(ii) notwithstanding any such dispute, whether or not the Indemnitor will, at
its sole cost and expense, defend the Indemnitee against such claim.
 
(b)           In the event that the Indemnitor notifies the Indemnitee within
the Notice Period that it will defend the Indemnitee against such claim then,
except as hereinafter provided, the Indemnitor shall have the right to defend
the Indemnitee by appropriate proceedings.  If the Indemnitee desires to
participate in, but not control, any such defense or settlement, it may do so at
its sole cost and expense.  If in the reasonable opinion of the Indemnitee, any
such claim or the litigation or resolution of any such claim involves an issue
or matter that could have a Material Adverse Effect on the Indemnitee, including
the administration of the Tax Returns of the Indemnitee or a dispute with a
significant customer or supplier of the Company if the Indemnitee is the
Purchaser, the Indemnitee shall have the right to control the defense or
settlement of any such claim or demand and its reasonable costs and expenses
shall be included as part of the indemnification obligation of the
Indemnitor.  If the Indemnitee should elect to exercise such right, the
Indemnitor shall have the right to participate in, but not control, the defense
or settlement of such claim at its sole cost and expense.
 
(c)           The Indemnitee and the Indemnitor shall cooperate with each other
in all reasonable respects in connection with the defense of any Third Party
Claim, including making available records relating to such claim and furnishing,
without expense to the Indemnitor and the Indemnitee such information as may be
reasonably necessary for the preparation of the defense of any such claim or for
testimony as witness in any proceeding relating to such claim.
 
 
24

--------------------------------------------------------------------------------

 
 
7.4           Settlement of Third Party Claims.
 
No settlement of a Third Party Claim involving the asserted Liability of the
Indemnitee under this Section 7.4 shall be made without the prior written
consent by or on behalf of the Indemnitee, which consent shall not be
unreasonably withheld or delayed.  In the event of any dispute regarding the
reasonableness of a proposed settlement, the Party that will bear the larger
financial Loss resulting from such settlement shall make the final determination
in respect thereto, which determination shall be final and binding on all
involved Parties.  Any settlement of a Third Party Claim shall include an
unconditional release of the Indemnitee from all Liability in respect of such
asserted Liability.
 
7.5           Survival.
 
Subject to the limitations and other provisions of this Agreement, the
representations and warranties contained herein shall survive the Closing and
shall remain in full force and effect until the date that is 18 months from the
Closing Date, except that (a) the representation and warranties in Sections 3.1,
3.3, 4.1 and 4.2 shall survive and remain in full force and effect indefinitely
and (b) the representations and warranties in Section 3.19 and Article 8 shall
survive and remain in full force and effect until the time with respect to such
event allegedly causing a breach of such representation or warranty for which
the applicable statute[s] of limitations has expired.   None of the covenants or
other agreements contained in this Agreement shall survive the Closing Date
other than those which by their terms contemplate performance after the Closing
Date, and each such surviving covenant and agreement shall survive the Closing
for the period contemplated by its terms. Notwithstanding the foregoing, any
claims asserted in good faith with reasonable specificity (to the extent known
at such time) and in writing by notice from the non-breaching party to the
breaching party prior to the expiration date of the applicable survival period
shall not thereafter be barred by the expiration of such survival period and
such claims shall survive until finally resolved.
 
7.6           Limitations.
 
(a)           The Parent shall be obligated to indemnify the Purchaser only when
the aggregate of all Losses suffered or incurred by the Purchaser as to which a
right of indemnification is provided under Article 7 exceeds two hundred fifty
thousand Dollars ($250,000) (the "Threshold Amount").  After the aggregate of
all Losses suffered or incurred by the Purchaser exceeds the Threshold Amount,
Purchaser shall be entitled to receive one and one-half ($1.50) dollars in
respect of each one dollar of indemnified claims in excess of the Threshold
Amount until Purchaser shall have received an amount equal to the sum of the
reimbursed indemnified claims plus the Threshold Amount in respect of
indemnified claims.  If Purchaser is entitled to any further payments in respect
of indemnifications claims, such payments shall be made on a dollar for dollar
basis subject to any limitations contained herein. The Threshold Amount shall
not apply to claims regarding Section 3.16(b) (Environmental), Section 3.19
(Taxes), Section 6.1 (Personnel Matters), Section 7.1(a)(iv) (employment
policies insurance retention) and Article 8 (Taxes).  No Indemnitor shall be
liable for Losses in excess of the actual Losses suffered by the Indemnitee as a
result of the act, circumstance, or condition for which indemnification is
sought and the aggregate amount of all Losses for which the Parent, shall be
liable pursuant to Article 7, shall not exceed 10% of the Adjusted Purchase
Price.
 
 
25

--------------------------------------------------------------------------------

 
 
7.7           Adjustment to Purchase Price.
 
Any payment of an Indemnification Claim or Tax Indemnity hereunder shall be
accounted for as an adjustment to the Adjusted Purchase Price.
 
ARTICLE 8
TAX MATTERS
 
8.1           Tax Allocations.
 
Subject to Section 1.2(d), Parent shall be responsible for and indemnify
Purchaser, and each Purchaser Affiliate and hold them harmless from and against
(without duplication), any loss, claim, liability, expense, or other damage
attributable to (i) all Taxes (or the non-payment thereof) of the Company, and
those of Parent attributable to the activities of the Company, for all Taxable
periods ending on or before the Closing Date (including any Tax resulting from
the Code Section 338(h)(10) Election) and the portion through the end of the
Closing Date for any Taxable period that includes (but does not end on) the
Closing Date (“Pre-Closing Tax Period”), (ii) any and all Taxes of any Person
(other than the Company) imposed on the Company as a transferee or successor, by
contract or pursuant to any law, rule, or regulation, which Taxes relate to an
event or transaction occurring before the Closing.  The indemnity provided under
this Article 8 shall be referred to herein as the “Tax Indemnity.”
 
8.2           Tax Returns and Other Tax Matters.
 
(a)           With regard to cooperation on tax matters:
 
(i)           Purchaser, the Company and Parent shall cooperate fully, as and to
the extent reasonably requested by the other Party, in connection with the
filing of Tax Returns and any audit, litigation or other proceeding with respect
to Taxes. Such cooperation shall include the retention and (upon the other
Party’s request) the provision of records and information which are reasonably
relevant to any such audit, litigation or other proceeding and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. The Company and Parent agree (A)
to retain all books and records with respect to Tax matters pertinent to the
Company relating to any taxable period beginning before the Closing Date until
the expiration of the statute of limitations (and, to the extent notified by
Purchaser, the Company or Parent, any extensions thereof) of the respective
taxable periods, and to abide by all record retention agreements entered into
with any taxing authority, and (B) to give the other Party reasonable written
notice prior to transferring, destroying or discarding any such books and
records and, if the other Party so requests, Purchaser, the Company or Parent,
as the case may be, shall allow the other Party to take possession of such books
and records.
 
 
26

--------------------------------------------------------------------------------

 
 
(ii)           Purchaser, the Company and Parent further agree, upon request, to
use commercially reasonable efforts to obtain any certificate or other document
from each other, any Governmental Body or any other Person as may be necessary
to mitigate, reduce or eliminate any Tax that could be imposed (including, but
not limited to, with respect to the transactions contemplated hereby).
 
(b)           All transfer, documentary, deed recording, sales, use, stamp,
registration and other such Taxes, and all conveyance fees, recording charges
and other fees and charges (including any penalties and interest) incurred in
connection with consummation of the transactions contemplated by this Agreement
shall be paid by Purchaser when due, and Purchaser will, at its own expense,
file all necessary Tax Returns and other documentation with respect to all such
Taxes, fees and charges, and, if required by applicable law, the Company will,
and will cause its Affiliates to, join in the execution of any such Tax Returns
and other documentation.
 
(c)           The Purchaser will prepare or cause to be prepared any Tax Returns
of the Company that are due or may be filed by the Company from and after the
Closing Date, other than any income Tax Returns required to be filed for periods
ending on or prior to the Closing Date, which will be prepared by the Parent (at
its expense) and delivered in a timely manner to the Purchaser.  If the Parent
fails to deliver to the Purchaser any Tax Return contemplated by the first
sentence of this Section, the Purchaser will prepare such returns or cause them
to be prepared at the expense of the Parent.  In the case of Tax Returns
prepared by the Purchaser, the Purchaser will provide the Parent with drafts of
any such Tax Returns that include any period ending on or prior to the Closing
Date no later than 30 days before their due date (with regard to extensions
actually granted) and will permit the Parent to review, comment on and approve
such draft Tax Returns.  The Parent will not unreasonably withhold or delay its
approval to any such draft Tax Returns.  In the case of Tax Returns of the
Company prepared by the Parent, the Parent will prepare such returns consistent
with past practice and in accordance with applicable law, will provide to the
Purchaser drafts of any such Tax Returns that include any period ending on or
prior to the Closing Date at least 30 days before the due date thereof, with
regard to extensions actually granted, and will permit the Purchaser to review,
comment on and approve such draft Tax Returns.  The Purchaser will not
unreasonably withhold or delay its approval to any such draft Tax returns and,
after such approval, will execute and file such Tax Returns.  The Purchaser will
cooperate with the Parent with respect to any information or documentation
reasonably required by the Parent in preparing such Tax Returns.  Any
out-of-pocket expense incurred by the Purchaser or the Company in preparing or
filing any Tax Return, for a period ending on or prior to the Closing Date, will
be paid by the Parent.
 
ARTICLE 9
GENERAL PROVISIONS
 
9.1           Definitions.
 
(a)           Except as otherwise provided herein, the capitalized terms set
forth below shall have the following meanings:
 
 
27

--------------------------------------------------------------------------------

 
 
“Affiliated Group” means any affiliated group within the meaning of Section 1504
of the Code or any comparable or analogous group under state, local or foreign
Law.
 
“Books and Records” means all existing data, databases, books, records,
correspondence, business plans and projections, records of sales, customer and
vendor lists, files, papers, and, to the extent permitted under applicable Law,
copies of historical personnel, payroll and medical records of each of the
Personnel in the possession of the Company, including employment applications,
employment agreements, confidentiality and non-compete agreements, corrective
action reports, disciplinary reports, notices of transfer, notices of rate
changes, other similar documents, and any summaries of such documents regularly
prepared by the Company; all reported medical claims made for each of the
Personnel; and all manuals and printed instructions of the Company.
 
“Business Day” means any day on which national banks are open for business in
the State of New York.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Company Assets” means assets and rights of the Company constituting the
Business, together with the Business as a going concern, including, without
limitation, (i) its good will, corporate name (and any derivatives or
combinations thereof) and all other intangible assets; (ii) all accounts
receivable of the Company; (iii) all inventory used or intended to be used
primarily in connection with the Business; (iv) all machinery, equipment,
vehicles and other items of personal property owned by the Company or located at
the Real Property (as defined herein), together with all leases. subleases and
rights thereunder; (v) all of the Company’s right, title and interest in and to
all contracts, leases, licenses, commitments and other agreements related to the
Business to which the Company is a party or in which the Company has rights;
(vi) the real property located at 283 Sullivan Avenue, South Windsor,
Connecticut 06074, including without limitation the building situated thereon
and all fixtures and improvements thereto (collectively, the “Real Property”);
(vii) all deposits, including without limitation customer deposits and security
for rent, electricity, telephone, and prepaid charges and expenses; (viii) all
Permits (as hereinafter defined) and applications therefor held by the Company;
(ix) all books and records of the Company, including a list of clients, records,
referral sources, research and development reports and records, production
reports and records, services and warranty records, equipment logs, operating
guides and manuals, creative materials, advertising materials, promotional
materials, studies, reports, correspondence and other similar
documents,  records or files of or relating to the Business; (x) all rights of
the Company in and to the intellectual property of the Company, including
without limitation, all trade names, service marks, trademarks, inventions,
trade secrets, logos, proprietary processes, computer software and all other
information, know-how and other intellectual property rights, and all licenses
and sublicenses granted and obtained with respect thereto, and rights
thereunder, together with all claims and causes of action against infringements
thereof; and rights to protection of interests therein under the legal
requirements of all jurisdictions anywhere in the world; (xi) all rights of the
Company under non-disclosure or confidentiality, non-compete, non-solicitation
agreements, assignment agreements or similar agreements with former employees,
employees and agents of the Company or with third parties to the extent relating
to the Business or the Company Assets; (xii) all rights of the Company under or
pursuant to all warranties, representations and guarantees made by suppliers,
manufacturers and contractors to the extent relating to products sold or
services provided to the Company or to the extent affecting any of the Company
Assets; (xiii) all telephone numbers, e-mail addresses, URLs and website content
and fax numbers associated with the Business, other than URLs and e-mail
addresses using the “@dmcglobal.com” or “@dynamicmaterials.com” domains and
telephone or fax numbers using the (303) or (720) area code; and (xiv) all
claims, causes of action and choses in action relating to the assets identified
in clauses (i)-(xiii) above.
 
 
28

--------------------------------------------------------------------------------

 
 
“Company Charter Documents” shall have the meaning set forth in Section 3.1(a).
 
“Computer Software” means all computer programs, source and object codes, and
all prior and proposed versions, releases, modifications, updates, upgrades and
enhancements thereto, as well as all documentation related thereto used by the
Company.
 
“Consent” means any consent, approval, authorization, clearance, exception,
waiver or similar affirmation by any Person pursuant to any Contract, Law, Order
or Permit.
 
“Contract” means any written or oral agreement, arrangement, authorization,
collective bargaining or other labor agreement, commitment, contract,
obligation, debt, note, bond, insurance contract or plan, power of attorney,
lease, Lien, encumbrance, equipment lease, mortgage, indenture, pension or other
health or welfare benefit plan, or other instrument, license, plan, practice,
restriction, severance plan, policy or arrangement, understanding, or
undertaking of any kind or character, or other document to which the Company is
a Party, that is binding on the Company, or to which the Assets are subject,
pursuant to which the Company enjoys any right or benefit.
 
“Default” means (a) any breach or violation of, default under, contravention of,
or conflict with, any Contract, Law, Order, or Permit, (b) any occurrence of any
event that with the passage of time or the giving of notice or both would
constitute a breach or violation of, default under, contravention of, or
conflict with, any Contract, Law, Order, or Permit, or (c) any occurrence of any
event that with or without the passage of time or the giving of notice would
give rise to a right of any Person to exercise any remedy or obtain any relief
under, terminate or revoke, suspend, cancel, or modify or change the current
terms of, or renegotiate, or to accelerate the maturity or performance of, or to
increase or impose any Liability under, any Contract, Law, Order, or Permit.
 
“Environmental Laws” shall mean any and all federal, state, and local statutes,
laws, codes, regulations, ordinances, rules, judgments, injunctions, orders,
decrees, permits, relating to pollution, hazardous substances and wastes,
petroleum or otherwise concerning the protection of the environment, natural
resources or human health, including but not limited to: the Clean Air Act;
Clean Water Act; Resource Conservation and Recovery Act (“RCRA”); Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”); Emergency
Planning and Community Right-to-Know Act; Federal Insecticide, Fungicide and
Rodenticide Act; Safe Drinking Water Act; Toxic Substances Control
Act;  Materials Transportation Act; Occupational Safety and Health Act; and
Endangered Species Act of 1973, each as amended.
 
 
29

--------------------------------------------------------------------------------

 
 
“Equipment” means all machinery, equipment, furniture, tools, computers,
terminals, computer equipment, office equipment, business machines, telephones
and telephone systems, parts, accessories, and the like, wherever located, and
any and all assignable warranties of Third Parties with respect thereto.
 
“Equipment Charges” means rental charges payable or receivable and other
payments or receipts applicable to the Equipment.
 
“GAAP” means generally accepted accounting principles as employed in the United
States of America, applied consistently with prior periods and with the
Company’s historical practices and methods, provided that standards of
materiality applicable to the Company shall be employed without regard to
standards of materiality used by the Company in prior periods, and provided
further, that the Company’s historical practices and methods shall not be
consistently applied to the extent they are not in accordance with GAAP.
 
“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether federal, state, local or
foreign, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).
 
“Hazardous Material” means any material, chemical, compound, mixture, hazardous
substance, or hazardous waste defined, listed, classified or regulated under any
Environmental Law.
 
“Indebtedness” means, for any Person without double counting, (A) all
indebtedness or other obligations of such Person for borrowed money or for the
deferred purchase price of property or services, (B) all indebtedness created or
arising under any Lien with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(C) all obligations under leases that are or should be, in accordance with GAAP,
recorded as capital leases in respect of which such Person is liable as lessee,
(D) liabilities in respect of unfounded vested benefits under any Employee
Benefit Plan and (E)  all obligations owed pursuant to any interest rate hedging
arrangement.
 
“Indemnification Claim” means a claim for indemnification under Article 7.
 
“Indemnitee” means the Party seeking indemnification hereunder.
 
 
30

--------------------------------------------------------------------------------

 
 
“Indemnitor” means the Party against whom indemnification is sought hereunder.
 
“Information” means information or documentation owned by the Company which
information may include, but is not necessarily limited to, financial data,
business plans, personnel information (to the extent permitted under applicable
Law), drawings, samples, devices, trade secrets, technical information, results
of research and other data in either oral or written form; provided, however,
that “Information” does not include information which is or becomes generally
available to the public other than as a result of a disclosure by Purchaser or
its representatives.
 
“Intellectual Property” means the tangible and intangible intellectual property
rights evidenced by, embodied in, or associated with (A) any idea, algorithms,
design, concept, technique, methodology, process, invention, discovery or
improvement, whether or not patentable, including all United States and foreign
patents, patent applications, patent license rights, industrial design
registrations, patentable inventions and certificates of invention, and all
continuations, continuations in part, re-issues and re-examinations relating
thereto, (B) any works of authorship or expression which includes but is not
limited to Computer Software, whether or not copyrightable, including moral
rights and copyrights recognized by law, together with any renewal or extension
thereof, (C) any logos, trademarks, domain names, service marks, trade names and
trade dress, and all goodwill relating thereto, (D) any trade secrets,
technology licenses, confidential information, shop rights and other
intellectual property rights owned and embodied therein, or associated
therewith, or similar rights protectable under any laws or international
conventions throughout the world, and (E) in each case of the foregoing items
(A) through (D), the right to apply for registrations, certificates, or renewals
with respect thereto and the right to prosecute, enforce, obtain damages
relating to, settle or release any past, present, or future infringement
thereof.
 
“Inventory” shall have the meaning set forth in Section 3.11.
 
“IRS” means the Internal Revenue Service of the United States of America.
 
“Knowledge” and the phrases “to the Knowledge of the Parent,” “the Company has
received notice,” “to the Parent’s Knowledge,” “the Parent is aware” and any
other similar phrases as used with respect to a Person (including references to
such Person being aware of a particular matter) means the actual personal
knowledge of such Person and, in the case of the Parent, the actual personal
knowledge of those persons who served as the officers and general manager of the
Company from January 1, 2014 through at least the Closing Date.
 
“Labor Claims” means claims, investigations, charges, citations, hearings,
consent decrees, or litigation concerning: wages, compensation, bonuses,
commissions, awards, or payroll deductions; equal employment or human rights
violations regarding race, color, religion, sex, national origin, age, handicap,
veteran’s status, marital status, disability, or any other recognized class,
status, or attribute under any federal, state, local or foreign equal employment
Law prohibiting discrimination; representation petitions or unfair labor
practices; grievances or arbitrations pursuant to current or expired collective
bargaining agreements; occupational safety and health; workers’ compensation;
wrongful termination, negligent hiring, invasion of privacy or defamation;
immigration or any other claim based on the employment relationship or
termination of the employment relationship.
 
 
31

--------------------------------------------------------------------------------

 
 
“Law” means any code, directive, law (including common law), ordinance,
regulation, reporting or licensing requirement, rule, or statute applicable to a
Person or its assets, Liabilities, or business, including those promulgated,
interpreted or enforced by any Regulatory Authority.
 
“Liability” means any direct or indirect, primary or secondary, liability,
indebtedness, obligation, penalty, cost or expense (including costs of
investigation, collection and defense), claim, deficiency, guaranty or
endorsement of or by any Person (other than endorsements of notes, bills,
checks, and drafts presented for collection or deposit in the Ordinary Course of
Business) of any type, secured or unsecured whether accrued, absolute or
contingent, direct or indirect, liquidated or unliquidated, matured or
unmatured, known or unknown or otherwise.
 
“License” means any license, franchise, notice, permit, easement, right,
certificate, authorization, approval or filing to which any Person is a party or
that is or may be binding on any Person or its securities, property or business.
 
“Lien” means any conditional sale agreement, covenant, default of title,
easement, encroachment, encumbrance, hypothecation, infringement, lien,
mortgage, pledge, reservation, restriction, right of way, security interest,
title retention or other security arrangement, or any adverse right or interest,
charge, or claim of any nature whatsoever of, on, or with respect to any
property or property interest.
 
“Litigation” means any suit, action, administrative or other audit (other than
regular audits of financial statements by outside auditors) proceeding,
arbitration, cause of action, charge, claim, complaint, compliance review,
criminal prosecution, grievance inquiry, hearing, inspection, investigation
(governmental or otherwise), notice (written or oral) by any Person alleging
potential Liability or requesting information relating to or affecting the
Company, or the transactions contemplated by this Agreement.
 
“Loss” means any and all direct or indirect Litigation, payments, obligations,
recoveries, deficiencies, fines, penalties, interest, assessments, losses,
diminution in the value of assets, damages, punitive, exemplary or consequential
damages (including, but not limited to, lost income and profits and
interruptions of business), Liabilities, costs, expenses (including (A) 
interest, penalties and reasonable attorneys’ fees and expenses, (B) reasonable
attorneys’ fees and expenses necessary to enforce rights to indemnification
hereunder, and (C) consultant’s fees and other costs of defense or
investigation), and interest on any amount payable to a third Party as a result
of the foregoing, whether accrued, absolute, contingent, known, unknown, or
otherwise as of the Closing Date or thereafter.
 
 
32

--------------------------------------------------------------------------------

 
 
“Material” or “material” for purposes of this Agreement shall be determined in
light of the facts and circumstances of the matter in question; provided that
any specific monetary amount stated in this Agreement shall determine
materiality in that instance.
 
“Material Adverse Effect” or “Material Adverse Change” when used in connection
with a Party means any change, event, violation, inaccuracy or circumstance the
effect of which is both material and adverse to (A) the property, business,
operations, assets (tangible and intangible) or financial condition of such
Party and its parent or subsidiaries, taken as a whole, or (B) the ability of
such Party to perform any of its material obligations under this Agreement or
the Purchase Documents to which it is a party.
 
“Order” means any decree, injunction, judgment, order, ruling, writ,
quasi-judicial decision or award or administrative decision or award of any
federal, state, local, foreign or other court, arbitrator, mediator, tribunal,
administrative agency or Regulatory Authority to which any Person is a party or
that is or may be binding on any Person or its securities, assets or business.
 
“Ordinary Course of Business” an action taken by a Person will be deemed to have
been taken in the Ordinary Course of Business only if that action:  (A) is
consistent in nature, scope and magnitude with the past practices of such Person
and is taken in the ordinary course of the normal, day-to-day operations of such
Person; (B) does not require authorization by the board of directors or
stockholders of such Person (or by any Person or group of Persons exercising
similar authority) and does not require any other separate or special
authorization of any nature; and (C) is similar in nature, scope and magnitude
to actions customarily taken, without any separate or special authorization, in
the ordinary course of the normal, day-to-day operations of other Persons that
are in the same line of business as such Person.
 
“Party” means any party hereto and “Parties” means all parties hereto.
 
“Permit” means any Regulatory Authority or customer approval, authorization,
certificate, easement, filing, franchise, license, notice, permit, qualification
or approval or right to which any Person is a party or that is or may be binding
upon or inure to the benefit of any Person or its securities, assets, or
business.
 
“Permitted Encumbrances” means (A) Liens for Taxes not yet due and payable
(other than Taxes arising out of the transactions contemplated by this
Agreement); (B) zoning laws and ordinances and similar legal requirements; (C)
any right reserved to any Governmental Body to regulate the affected property;
(D) inchoate materialmens’, mechanics’, workmen’s, repairmen’s or other like
encumbrances arising in the ordinary course of business; (E) any easements,
rights-of-way, servitudes, permits, restrictions and minor imperfections or
irregularities in title which do not individually or in the aggregate materially
interfere with the right or ability to use or operate the Real Property as
currently being used, and which do not materially impair the value of the Real
Property; (F) such Liens not related to money, if any, that, in the aggregate,
do not have a Material negative impact on the value or present use of any of the
assets or properties of the Company; and (G) other Liens relating to the assets
or properties of the Company that are not related to borrowed money and that
(y) secure the liabilities of the Company and (z) have been properly disclosed
to Purchaser on an appropriate Section to the Disclosure Letter; (H) Liens, if
any, relating to Purchaser’s financing to which the assets and properties of the
Company are subject at Closing, and (I) those encumbrances disclosed on Section
9.1(a) of the Disclosure Letter.
 
 
33

--------------------------------------------------------------------------------

 
 
“Person” means a natural person or any legal, commercial or governmental entity,
such as, but not limited to, a corporation, general partnership, joint venture,
limited partnership, limited liability company, limited liability partnership,
trust, business association, group acting in concert, or any person acting in a
representative capacity.
 
“Personal Property Taxes” means ad valorem taxes imposed upon the Company’s
assets and properties.
 
“Pre-Closing Tax Period” means any taxable year or period (or portion thereof)
that ends on or before the Closing Date.
 
“Purchase Documents” means this Agreement and the other documents or agreements
to be executed in connection herewith to convey the Purchased Shares.
 
“Purchaser Indemnitees” means Purchaser and its officers, directors, employees,
agents and other Related Persons.
 
“Real Property” shall have the meaning set forth in definition of Company
Assets.
 
“Regulatory Authority” means any federal, state, county, local, foreign or other
governmental, public or regulatory agencies, authorities (including
self-regulatory authorities), instrumentalities, commissions, boards or bodies
having jurisdiction over the Parties.
 
“Related Person” means with respect to a particular individual:  (A) each other
member of such individual’s Family; (B) any Person that is directly or
indirectly controlled by any one or more members of such individual’s Family;
(C) any Person in which members of such individual’s Family hold (individually
or in the aggregate) a Material Interest; and (D) any Person with respect to
which one or more members of such individual’s Family serves as a director,
officer, partner, executor or trustee (or in a similar capacity).  With respect
to a specified Person other than an individual:  (aa) any Person that directly
or indirectly controls, is directly or indirectly controlled by or is directly
or indirectly under common control with such specified Person; (bb) any Person
that holds a Material Interest in such specified Person; (cc) each Person that
serves as a director, officer, partner, executor or trustee of such specified
Person (or in a similar capacity); (dd) any Person in which such specified
Person holds a Material Interest; and (ee) any Person with respect to which such
specified Person serves as a general partner or a trustee (or in a similar
capacity).  For purposes of this definition, (I) “control” (including
“controlling,” “controlled by,” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, and shall be construed as such term is
used in the rules promulgated under the Securities Act; (II) the “Family” of an
individual includes (1) the individual, (2) the individual’s spouse, (3) any
other natural person who is the parent, child, grandparent, grandchild or
sibling of the individual or the individual’s spouse and (4) any other natural
person who resides with such individual; and (III) “Material Interest” means
direct or indirect beneficial ownership (as defined in Rule 13d-3 under the
Exchange Act) of voting securities or other voting interests representing at
least five percent (5%) of the outstanding voting power of a Person or equity
securities or other equity interests representing at least five percent (5%) of
the outstanding equity securities or equity interests in a Person.
 
 
34

--------------------------------------------------------------------------------

 
 
“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, or disposing into
the environment (including the abandonment or discarding of barrels, containers,
and other closed receptacles).
 
“Section 338 Forms” shall have the meaning set forth in Section 5.2.
 
“Tax” means any federal, state, county, local, or foreign tax, charge, fee,
levy, impost, duty, or other assessment, including income, gross receipts,
excise, employment, sales, use, transfer, recording, license, payroll,
franchise, severance, documentary, stamp, occupation, windfall profits,
environmental, federal highway use, commercial rent, customs duty, capital
stock, paid-up capital, profits, withholding, Social Security, single business
and unemployment, disability, real property, personal property, registration, ad
valorem, value added, alternative or add-on minimum, estimated, or other tax or
governmental fee of any kind whatsoever, imposed or required to be withheld by
any Regulatory Authority, including any interest, penalties, and additions
imposed thereon or with respect thereto, and including liability for the Taxes
of any other person under Treas. Reg. 1.1502-6 (or any similar provision of
state, local, or foreign law) as a transferee or successor, by contract, or
otherwise.
 
“Taxing Authority” means the IRS and any other federal, state, local or foreign
Governmental Body responsible for the administration of any Tax.
 
“Tax Return” means any return (including any informational return) report,
statement, schedule, notice, form or other document or information filed with or
submitted to, or required to be filed with or submitted to any Taxing Authority
in connection with the determination, assessment, collection or payment of any
Tax or in connection with the administration, implementation or enforcement of
compliance with any legal requirement relating to any Tax.
 
“Territory” means the United States of America.
 
“Third Party” means any Person other than a Party.
 
 
35

--------------------------------------------------------------------------------

 
 
“Third Party Claim” means any Litigation instituted against the Indemnitee
which, if prosecuted successfully, would be a matter for which the Indemnitee is
entitled to indemnification under this Agreement.
 
“Treasury Regulations” means the Federal income tax regulations promulgated
under the Code, as such regulations may be amended from time to time.
 
9.2           Fees and Expenses.
 
Except as otherwise specifically provided elsewhere in this Agreement,
regardless of whether the transactions contemplated by this Agreement are
consummated, the Company and Purchaser each shall pay its respective fees and
expenses in connection with the transactions contemplated by this Agreement.
 
9.3           Notices.
 
All notices, requests, demands, and other communications hereunder shall be in
writing and shall be effective (a) when received by the recipient if delivered
in person or by courier or overnight service, (b) on the third Business Day
after the date mailed if mailed by first class registered or certified mail,
postage prepaid, return receipt requested, or (c) on the date sent by facsimile
or e-mail of a PDF document (with confirmation of transmission), if sent during
normal business hours of the recipient and on the next Business Day if sent
outside normal business hours of the recipient, as follows:
 
If to the Company or Parent:
 
Dynamic Materials Corporation
5405 Spine Road, Boulder, Colorado 80301
Attention: Chief Financial Officer
Telephone: (303) 665-5700
Facsimile: (303) 604-1839
E-mail: mkuta@dmcglobal.com


with a copy (which shall not constitute notice) to:


Sherman & Howard L.L.C.
633 Seventeenth Street, Suite 3000
Denver, Colorado  80202
Attention: Garth B. Jensen, Esq.
Telephone: (303) 299-8257
Facsimile: (303) 298-0940
E-mail: gjensen@shermanhoward.com
 
 
36

--------------------------------------------------------------------------------

 

 
If to Purchaser:


Air Industries Group
1479 North Clinton Avenue
Bay Shore, New York 11706-4051
Attention: Peter D. Rettaliata, President
Telephone: (631) 968-0722
Facsimile: (631) 206-9152
E-mail: c/o Kristie Ciaccio at kristie.ciaccio@AirIndinc.com


with a copy (which shall not constitute notice) to:


Eaton & Van Winkle, LLP
Three Park Avenue, 16th floor
New York, NY 10016
Attention: Vincent J. McGill, Esq.
Telephone: (212) 779-9910
Facsimile: (212) 779-9928
E-mail: vmcgill@evw.com


or to such other address as the parties hereto may designate in writing to the
other in accordance with this Section 9.3.  Any Party may change the address to
which notices are to be sent by giving written notice of such change of address
to the other parties in the manner above provided for giving notice.
 
9.4           Assignment
 
Prior to the Closing, this Agreement shall not be assignable by any of the
Parties hereto without the written consent of the others; provided, however,
that (a) prior to or at the Closing, Purchaser may assign any or all of its
rights and obligations under this Agreement to any of its Related Persons
without the consent of the Company if it has given the Company two Business Days
prior written notice, but no such assignment shall relieve Purchaser of any of
its obligations under this Agreement. From and after any such assignment, the
word “Purchaser” shall mean such assignee.
 
9.5           No Benefit to Others.
 
The representations, warranties, covenants, and agreements contained in this
Agreement are for the sole benefit of the Parties hereto and, in the case of
Article 7 hereof, Purchaser Indemnitees, and their respective heirs, executors,
administrators, legal representatives, successors and assigns, and they shall
not be construed as conferring any Third Party beneficiary or any other rights
on any other Persons.
 
9.6           Headings and Gender; Construction; Interpretation.
 
(a)           The table of contents and the captions and section headings
contained in this Agreement are for convenience of reference only, do not form a
part of this Agreement and shall not affect in any way the meaning or
interpretation of this Agreement.  All references in this Agreement to “Section”
or “Article” shall be deemed to be references to a Section or Article of this
Agreement.
 
 
37

--------------------------------------------------------------------------------

 
 
(b)           Whenever the words “include,” “includes” or “including” are used
in this Agreement, they shall be deemed followed by the words “without
limitation.”
 
(c)           Neither this Agreement nor any uncertainty or ambiguity herein
shall be construed or resolved against Purchaser or the Purchaser, whether under
any rule of construction or otherwise.  No Party to this Agreement shall be
considered the draftsman.  On the contrary, this Agreement has been reviewed,
negotiated and accepted by all Parties and their attorneys and shall be
construed and interpreted according to the ordinary meaning of the words so as
fairly to accomplish the purposes and intentions of all the Parties.
 
9.7           Amendment of Agreement.
 
Neither this Agreement, nor any provision hereof, may be changed, waived,
discharged, supplemented, or terminated orally, but only by an agreement in
writing signed by the Party against which the enforcement of such change,
waiver, discharge or termination is sought.  The failure or delay of any Party
at any time or times to require performance of any provision of this Agreement
shall in no manner affect its right to enforce that provision.  No single or
partial waiver by any Party of any condition of this Agreement, or the breach of
any term of this Agreement or the inaccuracy or warranty of this Agreement,
whether by conduct or otherwise, in any one or more instances shall be construed
or deemed to be a further or continuing waiver of any such condition, breach or
inaccuracy or a waiver of any other condition, breach or inaccuracy.
 
9.8           Waiver.
 
The rights and remedies of the Parties to this Agreement are cumulative and not
alternative.  Neither the failure nor any delay by any Party in exercising any
right, power, or privilege under this Agreement or the Purchase Documents will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power or privilege will preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power, privilege.  To the maximum extent permitted by applicable law, (a)
no claim or right arising out of this Agreement or the Purchase Documents can be
discharged by one Party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by the other Party; (b) no waiver that
may be given by a Party will be applicable except in the specific instance for
which it is given; and (c) no notice to or demand on one Party will be deemed to
be a waiver of any obligation of such Party or of the right of the Party giving
such notice or demand to take further action without notice or demand as
provided in this Agreement or the Purchase Documents.
 
 
38

--------------------------------------------------------------------------------

 
 
9.9           Governing Law.
 
The Parties agree that this Agreement shall be governed by and construed in all
respects in accordance with the laws of the State of New York without giving
effect to the conflict of laws principles thereof. The Parties agree and
acknowledge that the State of New York has a reasonable relationship to the
Parties and/or this Agreement.  As to any dispute, claim, or litigation arising
out of or relating in any way to this Agreement or the transaction at issue in
this Agreement, the Parties hereby agree and consent to be subject to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York or the state courts of the State of New York located in New
York County.  Each Party hereby irrevocably waives, to the fullest extent
permitted by Law, (a) any objection that it may now or hereafter have to laying
venue of any suit, action or proceeding brought in such court, (b) any claim
that any suit, action or proceeding brought in such court has been brought in an
inconvenient forum, and (c) any defense that it may now or hereafter have based
on lack of personal jurisdiction in such forum.
 
9.10           Partial Invalidity.
 
Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable Law, but in case any one or
more of the provisions contained in this Agreement shall, for any reason, be
held to be invalid, illegal, or unenforceable in any respect, such invalidity,
illegality, or unenforceability shall not affect any other provisions of this
Agreement, and this Agreement shall be construed as if such invalid, illegal, or
unenforceable provision or provisions had never been contained herein unless the
deletion of such provision or provisions would result in such a material change
as to cause completion of the transactions contemplated hereby to be
unreasonable.  To the extent the deemed deletion of the invalid, illegal or
unenforceable provision or provisions is reasonably likely to have a Material
Adverse Effect, the Parties shall endeavor in good faith to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as practicable to that of the invalid, illegal or
unenforceable provisions.
 
[signature page is on following page]
 
 
39

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be executed
under seal on its behalf by its duly authorized officers, all as of the day and
year first above written.
 

 
PURCHASER:


AIR INDUSTRIES GROUP


By: /s/Peter D. Rettaliata
       Peter D. Rettaliata
       President


THE COMPANY:


AMK WELDING, INC.


By: /s/Richard A. Santa
       Richard A. Santa
       Vice President


PARENT:


By: /s/Richard A. Santa
       Richard A. Santa
       Senior Vice President

 
 
40

--------------------------------------------------------------------------------